NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPVORTS AND PACIFIC REPORTER

No. 30382 

IN THE INTERMEDIATE COURT OF APPEALS

oF THE STATE oF HAWAI‘I

  

JOHN P. DUNBAR, Petitioner-Appellant, v.
STATE oF HAWAI‘I, Respondent-Appellee

 

T"-J
’£‘B
321
C...
53
F"».'}
ibt
§§
ca
C»)
-~J

»~=4£
Ui§

APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
(CASE NO. 2DTI-09-O25858)

ORDER DISMISSING APPEAL
FOR LACK OF APPELLATE JURISDICTION
(By: Fujise, Presiding Judge, Reifurth and Ginoza, JJ.)

 

Upon review of the record, it appears that we lack
jurisdiction over the appeal that Defendant-Appellant John F.
Dunbar (Appellant Dunbar) has asserted from the District Court of
the Second Circuit's1 January 22, 2010 judgment against Appellant
Dunbar for noncompliance with the speed limit in violation of
HRS § 29lC-102 (2007), because the appeal is untimely under
Rule 4(a)(l) of the HawaFi Rules of Appellate Procedure (HRAP).
Noncompliance with the speed limit in violation of HRS
§ 291C-102 (2007) is punishable by only a fine pursuant to HRS
§ 29lC-161 (2007),

infraction'

and, thus, it constitutes a "'[t]raffic
for which the prescribed penalties do not
HRS § 29lDj2 (2007). "NO Traffic
infraction shall be classified as a criminal offense." HRS_

§ 29lD-3(a) (2007). Under HRS Chapter 291D, contested traffic

citations are adjudicated at a hearing before a district court.

include imprisonment[.]"

An adjudication in favor of the State of HawaFi may be followed
by a trial de novo before the district court conducted "pursuant
to the Hawaii rules of evidence and the rules of the district
court[.]" HRS § 29lD-l3(a) (2007). Rule l9(d) of the HawafiV
Civil Traffic Rules (HCTR) provides that "[a]ppeals from
judgments entered after a trial may be taken in the manner
provided for appeals from district court civil judgments.V HCTR
Rule l9(d).

authorized by HRS § 641-l(a)

Appeals from district court civil judgments are

(l993 & Supp. 2009) and, pursuant to

1 The Honorable Simone C. Polak presided over this case in the'
District Court of the Second Circuit.

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

HRAP Rule 4(a)(1), an appellant must file a notice of appeal
within thirty days after entry of the judgment. _

Appellant Dunbar did not file his March 9, 2010 notice
of appeal within thirty days after entry of the January 22, 2010
judgment, as HRAP Rule 4(a)(1) requires. Therefore, Appellant
Dunbar's appeal is untimely. "As a general rule, compliance with
the requirement of the timely filing of a notice of appeal is
jurisdictional, . . . and we must dismiss an appeal on our motion
if we lack jurisdiction." Grattafiori v. State, 79 Hawafi 10,
13, 897 P.2d 937, at 940 (1995) (citations, internal quotation
marks, and brackets omitted); HRAP Rule 26(b) ("[N]o court or
judge or justice is authorized to change the jurisdictional
requirements contained in Rule 4 of these rules."). Accordingly,

IT IS HEREBY ORDERED that this appeal is dismissed for
lack of appellate jurisdiction.

DATED= Honolulu, Hawai‘i, JulY 22/ 2010~

  

Presiding Ju

;§qp;wnu.m 

Associate Judge

;\L»~~w